                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-11-61-GF-BMM-JTJ

          Plaintiff,

   vs.                                                      ORDER

PRESTON KEITH JACKSON,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 10, 2019. (Doc. 52). Jackson stated that

he wished to waive his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 3-4. When a party makes no objections, the Court need

not review de novo the proposed Findings and Recommendations. Thomas v. Arn,

474 U.S. 140, 153-52 (1986). This Court will review Judge Johnston’s Findings

and Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on June 25, 2019, and on

July 9, 2019. The United States alleged that Jackson violated the conditions of his

supervised release: 1) by failing to report for substance abuse testing; 2) by failing

to report for substance abuse treatment; 3) by using methamphetamine; 4) by
consuming alcohol; and 5) by committing another crime. (Doc. 44 at 1-2). United

States District Judge Brian Morris issued a warrant for Jackson's arrest on May 13,

2019. (Doc. 45). Jackson admitted to these violations. (Doc. 52 at 2-3). These

violations prove serious and warrant revocation of Jackson’s supervised release.

      Judge Johnston has recommended that the Court revoke Jackson’s

supervised release and commit Jackson to the custody of the Bureau of Prisons for

six (6) months with twenty-nine (29) months of supervised release to follow. Id. at

3. Judge Johnston recommended further that Jackson should serve up to the first

180 days of supervised release at a Residential Re-entry Center. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Jackson’s violations represent a serious breach of the Court’s

trust. A custody term of six (6) months with twenty-nine (29) months of

supervised release to follow proves sufficient but not greater than necessary.

      //

      //

      //

      //

      //

      //

      //
      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 52) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Preston Keith Jackson

receive a custody sentence for six (6) months with twenty-nine (29) months of

supervised release to follow. Jackson should serve up to the first 180 days of

supervised release at a Residential Re-entry Center.

      DATED this 12th day of July, 2019.
